[sncr33118ex109001.jpg]
May 8, 2017 Chris Putnam [Delivered Electronically] Re: Executive Employment
Letter Dear Chris, On behalf of Synchronoss Technologies, Inc. (the Company), I
am pleased to formally confirm your role on the Synchronoss Executive Team. Your
title will remain Executive Vice President, Sales, and you will report directly
to the Company’s President & COO, Bob Garcia. Your annual base salary will
remain at $340,000, and you will still be eligible for a discretionary annual
target bonus of 120% of your base salary based upon the achievement of certain
company objectives to be established and approved by the Board of Directors or
its Compensation Committee. Your compensation will be paid in accordance with
the Company’s regular payroll practices, subject to normal payroll taxes and
other applicable deductions. Your position will be classified as exempt from the
overtime and other requirements under federal and state law. In addition, you
will be eligible to participate in the Company’s 2017 Executive Long Term
Incentive (LTI) Plan with a target value of $1.5 million. The LTI Plan typically
consists of 1/3 time-based Restricted Stock Awards (RSAs), 1/3 time-based Stock
Options, and 1/3 Performance Shares based on performance criteria established by
the Board of Directors. The number of RSAs granted will be based on the stock
price as of the date of the grant, and the number of options granted will be
based on the Black Scholes value of the stock price as of the date of the grant.
All of the foregoing is subject to the approval of the Board of Directors or its
Compensation Committee. The RSAs shall vest one-third per year. One- fourth of
the Stock Options shall vest after the first year , and 1/48th every month
thereafter. All of the Performance Shares shall vest upon the approval of the
Board of Directors or its Compensation Committee based upon whether the Company
has met the required performance metrics. In addition, because you have been
identified as a Tier One Executive at Synchronoss, your employment at the
Company will also be governed by the terms and conditions of the Tier One
Executive Employment Plan, a copy of which is attached hereto. However, please
be aware that you retain the option, as does Synchronoss, of ending your
employment with Synchronoss at any time, with or without notice and with or
without cause. As such, your employment with Synchronoss is at-will and neither
this nor any other oral or written representations may be considered a contract
for any specific period of time.



--------------------------------------------------------------------------------



 
[sncr33118ex109002.jpg]
We are excited about your addition to the Executive Team and look forward to
your contributions to the Synchronoss 3.0 mission. Please verify the acceptance
of your role by signing below and indicating the date on which you signed.
Should you have any questions, please do not hesitate to contact me. Regards,
Kevin Hunsaker EVP & Chief Human Resources Officer
_______________________________________ ______________________ Acceptance
Signature Date



--------------------------------------------------------------------------------



 